     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4152 Page 1 of 27



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     DALE M. SPURLIN and                               Case No.: 3:19-cv-02049-AJB-AHG
       MARY SPURLIN,
12
                                                         ORDER:
13                                      Plaintiffs
                                                         (1) GRANTING IN PART AND
14
       v.                                                DENYING IN PART DEFENDANTS’
15                                                       OMNIBUS MOTION FOR SUMMARY
       AIR & LIQUID SYSTEMS                              JUDGMENT (Doc. No. 105) and
16
       CORPORATION, et al.,
17                                                       (2) GRANTING IN PART AND
                                      Defendants         DENYING IN PART PLAINTIFFS’
18
                                                         CROSS-MOTION FOR SUMMARY
19                                                       JUDGMENT (Doc. No. 111)
20
21
22           This maritime tort case concerns Dale M. Spurlin’s alleged exposure to
23     asbestos-containing equipment during his service in the United States Navy from 1963 to
24     1969. Mr. Spurlin contends that his exposure to asbestos while aboard two Navy ships
25     caused him to develop mesothelioma. Mr. Spurlin and his wife Mary Spurlin (collectively,
26     “Plaintiffs”) sued the equipment manufacturers, claiming that they are liable for damages
27     under the theories of negligence, strict liability, breach of express and implied warranties,
28     and loss of consortium.
                                                     1
                                                                            3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4153 Page 2 of 27



1               Presently before the Court is an omnibus motion for summary judgment filed by the
2      equipment manufacturers: Clark-Reliance Corporation (“Clark-Reliance”), Crane Co.
3      (“Crane”), Foster Wheeler Energy Corporation and Foster Wheeler LLC (collectively
4      “Foster Wheeler”), IMO Industries, Inc. (“IMO”), Tate Andale LLC (“Tate”), and Warren
5      Pumps, LLC (“Warren”) (collectively, “Defendants”). 1 (Doc. No. 105.) Plaintiffs filed an
6      opposition to Defendants’ omnibus motion, and cross-moved for summary judgment on
7      certain affirmative defenses. (Doc. No. 111).
8               For the reasons set forth below, the Court GRANTS IN PART and DENIES IN
9      PART Defendants’ omnibus motion—specifically finding triable issues with respect to a
10     duty to warn and causation as to all moving defendants except for Tate. Additionally, the
11     Court GRANTS IN PART and DENIES IN PART Plaintiffs’ cross-motion—specifically
12     finding triable issues with respect to the government contractor defense and superseding
13     cause defense.
14     I.       BACKGROUND
15              Mr. Spurlin served in the U.S. Navy from 1963 to 1969 and was aboard two naval
16     ships, the USS McGinty and the USS Rowan. While on reserve duty, he spent one weekend
17     a month on the McGinty, plus an 18-day cruise. Then, while on active duty from December
18     1964 through October 1966, Mr. Spurlin spent approximately two years straight on the
19     Rowan. Mr. Spurlin was a boiler tender. He operated and maintained the boilers and related
20     equipment in the fire rooms. In May 2019, Mr. Spurlin was diagnosed with malignant
21     mesothelioma. Plaintiffs bring this action against Defendants, asserting that Mr. Spurlin’s
22     mesothelioma was caused by exposure to asbestos from materials, including asbestos-
23     containing insulation, gaskets, and packing associated with handling Defendants’ products
24     during his service in the Navy.
25     II.      LEGAL STANDARD
26              Federal Rule of Civil Procedure 56 governs motions for summary judgment.
27
28     1
           Defendant Air & Liquid Systems Corporation did not move for summary judgment.
                                                          2
                                                                                  3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4154 Page 3 of 27



1      Summary judgment permits a court to enter judgment on factually unsupported claims, see
2      Celotex Corp. v. Catrett, 477 U.S. 319, 327 (1986), and may also be used on affirmative
3      defenses. Dam v. Gen’l. Elec. Co., 265 F.2d 612, 614 (9th Cir. 1958). Granting summary
4      judgment is proper if there is “no genuine dispute as to any material fact and the movant is
5      entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material when,
6      under the governing substantive law, it could affect the outcome of the case. Anderson v.
7      Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is genuine
8      “if the evidence is such that a reasonable jury could return a verdict for the nonmoving
9      party.” Id.
10           The moving party has the initial burden of demonstrating that summary judgment is
11     proper. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970). The burden then shifts
12     to the opposing party to provide admissible evidence beyond the pleadings to show that
13     summary judgment is not appropriate. See Celotex, 477 U.S. at 322, 324. The court must
14     review the record as a whole and draw all reasonable inferences in favor of the non-moving
15     party. Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). However,
16     unsupported conjecture or conclusory statements are insufficient to defeat summary
17     judgment. Id.; Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir.2008). “The
18     mere existence of a scintilla of evidence in support of the plaintiff’s position will be
19     insufficient” to survive summary judgment. Anderson, 477 U.S. at 252. A party opposing
20     summary judgment must come forward with “significant probative evidence tending to
21     support its claim that material, triable issues of fact remain.” Sanchez v. Vild, 891 F.2d 240,
22     242 (1989).
23           There is no dispute that “federal maritime law—‘an amalgam of traditional
24     common-law rules, modifications of those rules, and newly created rules’—governs this
25     case.” McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1173 (9th Cir. 2016) (citations
26     omitted). “With admiralty jurisdiction comes the application of substantive admiralty law.”
27     E. River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 864 (1986). Such
28     application, however, “does not result in automatic displacement of state law.” Jerome B.
                                                     3
                                                                              3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4155 Page 4 of 27



1      Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 545 (1995). “[F]ederal
2      admiralty courts sometimes do apply state law.” Id. at 546. In particular, state law may be
3      used to supplement federal maritime law so long as it “compatible with substantive
4      maritime policies.” Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 207 (1996).
5      Generally, state law is not applied where it would be “inconsonant with the substance of
6      federal maritime law.” Id. at 207.
7      III.   DISCUSSION
8             To begin, the Court first considers Defendants’ omnibus motion for summary
9      judgment and will thereafter proceed to Plaintiffs’ cross-motion for summary judgment on
10     certain affirmative defenses.
11            A.    Defendants’ Omnibus Motion for Summary Judgment
12            Defendants move for summary judgment on the grounds that: (1) they had no duty
13     to warn of product hazards, (2) there is no proof of causation, (3) the government contractor
14     defense immunizes them from liability, and (4) punitive damages and loss of consortium
15     are unavailable. The Court discusses each argument in turn.
16                 i.   Duty to Warn
17            Defendants argue that Plaintiffs’ claims fail as a matter of law because there is no
18     evidence that Defendants owed Mr. Spurlin a duty to warn of the dangers of asbestos
19     associated with their products. Plaintiffs maintain that they have presented evidence to
20     establish that Defendants owed a duty to warn under Supreme Court case law.
21            In Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct. 986 (2019), the Supreme Court
22     considered the scope of an equipment manufacturer’s duty to warn of the dangers of
23     asbestos and outlined the following rule of decision.
24            In the maritime tort context, a product manufacturer has a duty to warn when
25            (i) its product requires incorporation of a part, (ii) the manufacturer knows or
              has reason to know that the integrated product is likely to be dangerous for its
26            intended uses, and (iii) the manufacturer has no reason to believe that the
27            product’s users will realize that danger.

28     Id. at 995. The Court considers each prong of the DeVries test in turn.
                                                     4
                                                                             3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4156 Page 5 of 27



1                             Required Incorporation of a Part
2            DeVries “requires that manufacturers warn only when their product requires a part
3      in order for the integrated product to function as intended.” 139 S. Ct at 995 (emphasis in
4      the original). While the Supreme Court did not expressly define what “its product requires
5      incorporation of a part” means, it provided examples of situations that would meet the
6      standard, “including when (i) a manufacturer directs that the part be incorporated, (ii) a
7      manufacturer itself makes the product with a part that the manufacturer knows will require
8      replacement with a similar part; or (iii) a product would be useless without the part.” Id. at
9      995–96.
10           Here, Defendants primarily claim that their products did not require incorporation
11     of asbestos because it was not them who required incorporation of asbestos parts—it was
12     the Navy. The Court finds this assertion unavailing. Like this case, DeVries concerned
13     allegations that equipment manufacturers failed to warn of the dangers of exposure to
14     asbestos-containing parts which the Navy required for use with its products. Id. at 991. It
15     involved defendants who sold much of the equipment to the Navy “in a condition known
16     as ‘bare-metal,’” to which the Navy later added asbestos. Id. And in other times, “the
17     equipment manufacturers themselves added the asbestos to the equipment,” and the Navy
18     later replaced the asbestos parts with third-party asbestos parts. Id. at 991 n.1. Despite its
19     recognition that the Navy required incorporation of asbestos to the products, however, the
20     Supreme Court made no indication that the Navy’s directive would be fatal to the
21     duty-to-warn inquiry. Id. at 991 (“The equipment required asbestos insulation or asbestos
22     parts in order to function as intended.”). As such, the Court does not find Defendants’
23     argument that it was the Navy, not the manufacturers who required asbestos parts, to be
24     dispositive here.
25           The Court will therefore proceed to analyze whether there is evidence that
26     Defendants’ products required incorporation of asbestos in this case. See DeVries, 139 S.
27     Ct at 995.
28
                                                     5
                                                                             3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4157 Page 6 of 27



1                                         Clark-Reliance Corporation
2             The products at issue for Clark-Reliance are its Jerguson steam separator water gages
3      with valves and 10-inch boiler water gages with valves, which were installed on each boiler
4      on the Rowan. In support of their claim that Clark-Reliance’s products required
5      incorporation of asbestos, Plaintiffs point to retired Navy Captain Arnold Moore’s expert
6      report. (Doc. No. 109-21.) According to his report, Jerguson drawings reflect that each
7      gage was sealed with four asbestos gaskets, and the stems were sealed with asbestos
8      packing. (Id. at 15.) 2 The Court acknowledges that Clark-Reliance objects to the Jerguson
9      drawings for lack of authentication. While formal authentication may be lacking, the
10     drawings appear to be obtained from naval archives and are documents upon which experts
11     in naval asbestos cases typically rely. “If experts in the particular field would reasonably
12     rely on those kinds of facts or data in forming an opinion on the subject, they need not be
13     admissible for the opinion to be admitted.” Fed. R. Evid. 703. Further, the Court notes that
14     it is Captain Moore’s report that defeats the motion for summary judgment, not the
15     Jerguson drawings.
16            In addition, Plaintiffs point to the deposition testimony of Clark-Reliance’s expert
17     in a prior naval asbestos case, wherein the expert testified that Jerguson’s gage and
18     accompanying gaskets needed to be replaced about three to four times per year, and that
19     Jerguson sold replacement kits, which included asbestos gaskets. 3 (Doc. No. 111-6 at 3–
20     4.) Captain Moore also testified that the valve packing would potentially need replacement
21     every six months. (Doc. No. 109-6 at 21.) The evidence therefore indicates that Clark-
22     Reliance was aware that its equipment entailed asbestos parts and would require
23
       2
         The pinpoint page citations refer to the ECF-generated page numbers at the top of each filing.
24     3
          The Court recognizes that Clark-Reliance stated, in passing, that this deposition testimony is
25     inadmissible. However, because there is no indication that the expert testimony was withdrawn by
       Clark-Reliance in the prior case, the Court finds it admissible as an adoptive admission pursuant to Federal
26     Rule of Evidence 801(d)(2)(C). See generally In re Hanford Nuclear Rsrv. Litig., 534 F.3d 986, 1016 (9th
       Cir. 2008) (finding that an expert’s trial testimony provided in a prior trial is admissible because a party
27     cannot “exclude trial testimony that she, herself, proffered”) (citing with approval Glendale Fed. Bank,
       FSB v. United States, 39 Fed.Cl. 422, 424-25 (1997) (indicating that an expert’s deposition testimony may
28     be an adoptive admission if the expert was not withdrawn as a trial witness)).
                                                              6
                                                                                          3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4158 Page 7 of 27



1      replacement with asbestos parts.
2            Thus, based on the foregoing, the Court finds that the evidence shows that
3      Clark-Reliance made its products with asbestos and knew that they would require
4      replacement with a similar part. See DeVries, 139 S. Ct. at 995 (finding that a product
5      requires incorporation of a part where “a manufacturer itself makes the product with a part
6      that the manufacturer knows will require replacement with a similar part”). Accordingly,
7      the Court finds that the first DeVries prong, whether the product requires incorporation of
8      a part, is satisfied with respect to Clark-Reliance.
9                                               Crane Co.
10           As for Crane Co., various Crane valves were installed on the McGinty and the
11     Rowan. According to Captain Moore’s report, Crane drawings indicate that the valves
12     contained asbestos packing and were manufactured with Cranite, an asbestos sheet gasket
13     specially manufactured for Crane. (Doc. No. 109-21 at 12, 18.) The drawings for the valves
14     on the Rowan also specify the use of asbestos packing to seal valve stems. (Id. at 18.)
15     Moreover, a series of Crane documents detailing the Navy’s orders and requests for parts
16     reflect that Crane supplied the Navy with asbestos replacement packing and gaskets for
17     overhauls or repairs to its equipment. (Id. at 19–20.) Additionally, Captain Moore reported
18     that there was a Crane “Master Parts Book” carried on Navy ships, which stressed the
19     importance of ordering the manufacturer’s parts for replacements parts for its valves. (Id.
20     at 22.) As such, the evidence shows that Crane was aware that its equipment entailed
21     asbestos parts and would require replacement with asbestos parts.
22           Further, internal Crane documents evidence that as late as 1981, the company
23     believed there to be few substitutes for asbestos and that none of them could withstand the
24     range of temperature, corrosion, and impact the way asbestos did. (Id. at 7.) This indicates
25     that Crane did not manufacture asbestos-free alternatives and continued to search for
26     adequate substitutes for asbestos. (Id.) That Crane believed there to be no adequate
27     substitute for asbestos parts during the relevant period also suggests that they directed that
28     asbestos parts be integrated with their products and that their product would not function
                                                     7
                                                                             3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4159 Page 8 of 27



1      as intended without the asbestos parts. See DeVries, 139 S. Ct. at 995–96 (finding that a
2      product requires incorporation of a part where “a manufacturer directs that the part be
3      incorporated” and where “a product would be useless without the part”).
4             Thus, based on the foregoing, the Court finds that the evidence shows that Crane
5      made its products with asbestos and knew that they would require replacement with a
6      similar part. Id. at 995. Accordingly, the Court finds that the first DeVries prong, whether
7      the product requires incorporation of a part, is satisfied with respect to Crane. 4
8                                                  Foster Wheeler
9             Foster Wheeler supplied the Navy with boilers and replacement parts on the Rowan.
10     According to Captain Moore’s report, Foster Wheeler’s Bills of Material and Productions
11     specify that the boilers contained asbestos gaskets, asbestos tape, asbestos millboard,
12     asbestos rope, and several valves with asbestos packing. (Doc. No. 109-21 at 13–14.) In
13     addition, the boilers’ furnaces contained asbestos insulating block. Moreover, a Foster
14     Wheeler drawing shows that the company provided asbestos-containing insulating block,
15     asbestos-containing cement, and asbestos millboard for use in the boilers’ furnaces. (Id. at
16     30.) And deposition testimony establishes that in 1971, Foster Wheeler continued to
17     specify asbestos-containing insulating block because it was the only available material for
18     the product’s designated use in high-temperature settings. (Doc. No. 111-7 at 4–5.) This
19     evinces that the products would not function as intended without the asbestos parts. Further,
20     Foster Wheeler sales documents show that the company sold asbestos-containing
21     replacement parts for use on Navy ships. (Doc. No. 109-21 at 21–22.) In sum, the evidence
22     indicates that Foster Wheeler was aware that its equipment entailed asbestos parts and
23
24     4
         Crane urges the Court to rely on O'Neil v. Crane Co., 53 Cal. 4th 335 P.3d 987 (2012) to find that it has
25     no duty to warn in this case. O’Neil, however, did not analyze federal maritime law. Rather, it analyzed
       California tort law, which appears to entail a stricter interpretation of what it means for a manufacturer’s
26     product to “require” a part. Consequently, because O’Neil appears to apply a narrower scope of duty than
       that announced in DeVries, the Court finds that O’Neil’s result is not binding here. See Yamaha Motor,
27     516 U.S. at 207; accord NextWave Marine Sys., Inc. v. M/V Nelida, No. 3:19-CV-01354-IM, 2020 WL
       6693242, at *5 (D. Or. Nov. 12, 2020) (“[S]tate law may not be applied where it would conflict with
28     maritime law.”) (citing cases).
                                                             8
                                                                                          3:19-cv-02049-AJB-AHG
     Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4160 Page 9 of 27



1      would require replacement with asbestos parts.
2            Thus, based on the foregoing, the Court finds that the evidence shows that Foster
3      Wheeler made its products with asbestos and knew that they would require replacement
4      with a similar part. See DeVries, 139 S. Ct. at 995. Accordingly, the Court finds that the
5      first DeVries prong, whether the product requires incorporation of a part, is satisfied with
6      respect to Foster Wheeler.
7                                         IMO Industries, Inc.
8            As for IMO, the company supplied the Navy with DeLaval pumps, which were
9      installed on the McGinty and the Rowan. DeLaval drawings indicate that these pumps had
10     valves for which use of asbestos packing was specified. (Doc. No. 109-21 at 16.) The
11     drawings further indicate that the turbines driving each of the pumps contained asbestos
12     gaskets and were required by the Navy to be insulated and lagged with asbestos materials.
13     (Id.) Additionally, deposition testimony shows that from the 1940s to the 1970s, DeLaval
14     incorporated asbestos parts to its equipment prior to selling and shipping it to the Navy.
15     (Doc. Nos. 111-8 at 16–17; 111-9 at 5, 11–12.) Deposition testimony also confirms that
16     until 1986, DeLaval pumps utilized asbestos gaskets and packing in the equipment it sold
17     to the Navy, that it was foreseeable to IMO that the asbestos parts would have to be
18     replaced, and that DeLaval supplied spare asbestos gaskets to the Navy for its ships. (Doc.
19     Nos. 111-10 at 12, 15–16; 111-11 at 4; 111-12 at 3.) As such, the evidence indicates that
20     IMO was aware that its equipment entailed asbestos parts and would require replacement
21     with asbestos parts.
22           Thus, based on the foregoing, the Court finds that the evidence shows that IMO made
23     its products with asbestos and knew that they would require replacement with a similar
24     part. See DeVries, 139 S. Ct. at 995. Accordingly, the Court finds that the first DeVries
25     prong, whether the product requires incorporation of a part, is satisfied with respect to IMO.
26                                          Tate Andale LLC
27           In an effort to establish Tate’s duty to warn, Plaintiffs point only to a drawing by
28     “Andale Co.” which lists several asbestos gaskets for a ships service generating unit oil
                                                     9
                                                                             3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4161 Page 10 of 27



1    cooler. (Doc. No. 111-13 at 2.) However, Plaintiffs’ assertion that this Andale cooler was
2    on the Rowan is not supported by evidence. The drawing contains no references to the
3    Rowan, and indeed, instructs the reader to verify the applicability of the plan using the
4    ships plan index. Plaintiffs provide no index with which to verify that the drawing is
5    applicable to the Rowan. Notably, Plaintiffs’ expert, Captain Moore, confirmed that he did
6    not find any evidence of any Tate Andale equipment in the fire rooms in which Mr. Spurlin
7    worked. (Doc. No. 109-6 at 46.) Plaintiffs’ unsupported contention that an Andale cooler
8    was aboard the Rowan therefore amounts to speculation. Furthermore, it is undisputed that
9    Tate did not use the name “Andale” on any product it supplied prior to 1985, which is
10   several years after Mr. Spurlin’s service in the Navy.
11          Consequently, as there is no reliable evidence that a Tate product was on the vessels
12   on which Mr. Spurlin served, 5 the Court finds that Plaintiffs have not presented competent
13   evidence to prove that Tate owed a duty to warn in this case. Accordingly, the Court
14   GRANTS Tate’s motion for summary judgment on this basis. 6
15                                          Warren Pumps, LLC
16          As for Warren, the company supplied the Navy with pumps in the fire rooms on the
17   Rowan. According to Captain Moore, Warren drawings specify the pumps’ use with
18   asbestos packing and asbestos gaskets, and asbestos insulation. (Doc. No. 109-21 at 16.)
19   In addition, Warren insulated each pump with asbestos fiber at its manufacturing facility.
20   (Id.) Captain Moore also reported that Warren provided asbestos-containing replacement
21   parts for its pumps for use during overhaul of Navy ships. (Id. at 23.) Thus, based on the
22   foregoing, the Court finds that the evidence shows that Warren made its products with
23   asbestos and knew that they would require replacement with a similar part. See DeVries,
24   139 S. Ct. at 995. Accordingly, the Court finds that the first DeVries prong, whether the
25
26   5
       For similar reasons, Plaintiffs have not presented sufficient evidence to establish that Mr. Spurlin was
     exposed to a Tate product and that the exposure was a substantial factor in causing his injury for purposes
27   of causation. This provides another ground for granting Tate’s motion for summary judgment.
     6
       Unless otherwise noted, the Court’s reference to “Defendants” from this point forward does not include
28   Tate.
                                                         10
                                                                                     3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4162 Page 11 of 27



1    product requires incorporation of a part, is satisfied with respect to Warren.
2          As a last point on the Court’s analysis of the first DeVries prong as to all of the
3    defendants, the Court finds that defense expert’s statements regarding the design drawings
4    do not undermine the aforementioned conclusions. To be sure, defense expert retired Navy
5    Rear Admiral John B. Padgett, III, stated, as a general matter, that the design drawings’
6    references to asbestos gaskets and packing “simply reflect the equipment manufacturer’s
7    documentation of the Navy’s choice of materials.” (Doc. No. 109-5 at 12.) As previously
8    discussed, however, the Court finds that the Navy’s final-say authority is not dispositive of
9    the duty-to-warn inquiry.
10         Further, Captain Moore testified in his deposition that to the extent that any asbestos
11   component was used on any equipment installed on a Navy ship, one of two things
12   happened: (1) either the Navy’s own specifications required the use of asbestos or (2) the
13   Navy specifications allowed for the use of asbestos, and then once that decision was made
14   by the equipment manufacturer, it was reviewed and approved by the Navy. (Doc. No.
15   109-6 at 11–12.) This evidence indicates that it could have been the case that Defendants
16   chose to use asbestos parts, and their decisions were thereafter approved by the Navy for
17   implementation. (Id.) As such, Admiral Padgett’s statements about the drawings do not
18   change the Court’s findings.
19         Accordingly, for the foregoing reasons, the Court finds that the equipment supplied
20   to the Navy by Clark-Reliance, Crane, Foster Wheeler, IMO, and Warren required
21   incorporation of asbestos. The Court will therefore proceed to analyze whether these
22   defendants knew or had reason to know that the integrated product is likely to be dangerous
23   for its intended uses.
24                            Reason to Know that the Integrated Product is Likely
25                            Dangerous
26         The second DeVries prong requires that the manufacturers knew or had reason to
27   know that the integrated product is likely to be dangerous for its intended uses. 139 S. Ct.
28   at 995. The latter alternative is at issue here. At the outset, the Court notes that based on its
                                                    11
                                                                             3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4163 Page 12 of 27



1    prior analysis, Defendants knew or should have known that their equipment required
2    periodic replacement of asbestos-containing parts when used as intended, and there is
3    evidence that they knew that removing and replacing those asbestos parts could expose a
4    user to asbestos dust. See supra § III.A.i.1.
5            Turning to evidence that Defendants had reason to know of the dangers of their
6    integrated products by the time of Mr. Spurlin’s service in the Navy, Plaintiffs point to
7    their expert, Dr. Gerald Markowitz, who will opine on the knowledge generally available
8    on the dangers of asbestos in the literature prior to 1970. (Doc. No. 111-19.) More
9    specifically, Plaintiffs cite E.R.A. Merewether and C.W. Price’s 1930 publication, “Report
10   on Effects of Asbestos Dust on the Lungs and Dust Suppression in the Asbestos Industry.”
11   (Doc. No. 111-20.) Although this work originated in London, contemporary publications
12   in the United States cited to Merewether et al.’s work as the leading study on the risk of
13   asbestos. (See, e.g., Doc. Nos. 111-21 at 17; 111-22 at 3).
14           Plaintiffs also point to Roscoe N. Gray’s 1934 publication, “Attorneys’ Textbook of
15   Medicine,” which contains a chapter devoted to detailing the dangers of asbestos exposure.
16   (Doc. No 111-21 at 17.) Plaintiffs further cite publications from 1935 and 1942, informing
17   about the risk of asbestosis and carcinoma of the lung associated with the use of asbestos
18   in industry work. (Doc. Nos. 111-22; 111-23.) In addition, a 1934 publication by the
19   National Safety Council, of which Crane was a member, described that asbestos “is
20   generally recognized as a cause of severe pulmonary injury.” (Doc. Nos. 111-27 at 9.)
21   Thus, based on this evidence, the Court finds that information regarding the dangers of
22   asbestos was available at the time Defendants sold their equipment to the Navy in the 1940s
23   for the McGinty and the Rowan. As such, there is evidence that Defendants had reason to
24   believe that their integrated products posed a likely danger for their intended use with the
25   Navy.
26           Even assuming that Defendants were not aware of the available literature on asbestos
27   hazards prior to selling their equipment to the Navy, later publications such as that by the
28   American Industrial Hygiene Association in 1958 and that by the New York Academy of
                                                     12
                                                                          3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4164 Page 13 of 27



1    Science in 1965 support imposing a post-sale duty to warn in this case. See, e.g., Jack v.
2    DCo, LLC, No. C17-0537JLR, 2019 WL 2288039, at *5 (W.D. Wash. May 28, 2019),
3    aff’d, 837 F. App’x 421 (9th Cir. 2021) (considering whether manufacturers had a post-sale
4    duty to warn in a similar asbestos case). Specifically, by 1958, the American Industrial
5    Hygiene Association was recommending that workers take steps such as ensuring proper
6    ventilation and wearing dust respirators to reduce dust inhalation when working with
7    asbestos-containing products, including gaskets, valve packings, and boiler lagging. (Doc.
8    No. 111-24 at 4.) Moreover, in the New York Academy of Science’s 1965 report, one of
9    the authors wrote that there has been an increasing amount of evidence of asbestos hazards
10   since 1935, and that “[a]sbestosis and asbestos cancer hazards related to an inhalatory
11   exposure to asbestos exist not only for asbestos workers properly engaged in the direct and
12   regular production, processing, handling, and using of asbestos-containing materials, but
13   also for the large number of individuals who may sustain such contacts on an incidental
14   basis.” (Doc. No. 111-25 at 8, 11.) Further, an internal company memorandum indicates
15   that by May 1968, Foster Wheeler knew that there was “mounting clinical evidence” that
16   asbestos insulation dusts “are a contributing factor to current increases in death due to:
17   mesothelioma, lung carcinoma, pulmonary fibrosis, and calcification of the pleural
18   plaques.” (Doc. No. 111-29 at 2.)
19         Thus, considering the aforementioned literature and reports highlighting the dangers
20   of asbestos, the Court finds that, at a minimum, Plaintiffs have presented triable issues of
21   fact as to whether Defendants had reason to know that the integrated product is likely to be
22   dangerous for its intended uses. See DeVries, 139 S. Ct. at 995.
23                         No Reason to Believe that the Product’s Users will Realize the
24                         Danger
25         As for the third and last prong outlined in DeVries, the Court considers whether
26   Defendants had “no reason to believe that the product’s users will realize that danger.” 139
27   S. Ct at 995. Here, Defendants primarily argue that Plaintiffs cannot establish this prong
28   because they cannot prove that Defendants knew more about asbestos hazards than did the
                                                 13
                                                                          3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4165 Page 14 of 27



1    Navy during the relevant period. The Court, however, finds that Plaintiffs have raised
2    triable issues of fact as to whether Defendants had no reason to believe that their product’s
3    end user, that is Navy sailors, would realize the asbestos hazards to which they were
4    exposed.
5          For example, Plaintiffs point to defense expert, Dr. Samuel Forman’s reference to
6    an article published by Navy authorities in 1946, stating that “it may be concluded that
7    [asbestos] pipe covering is not a dangerous occupation.” (Doc. No. 109-11 at 17.) There is
8    also evidence that the Navy did not consider asbestos gaskets and packing to be hazardous
9    during this time. (Id.) And although Defendants raise evidence that the Navy implemented
10   asbestos-related safety protocols prior to Mr. Spurlin’s service, there is evidence that in
11   1968, “the Navy came under scrutiny for its handling of asbestos-related issues.” (Id. at
12   28.) Consequently, there is a genuine dispute of material fact as to whether Defendants had
13   no reason to believe that the Navy sailors would realize the dangers of Defendants’
14   integrated product. See DeVries, 139 S. Ct. at 995.
15         As a final note, the Court underscores the rationale in DeVries. Specifically, in
16   considering the appropriate test to determine a duty to warn in the maritime context, the
17   Supreme Court declined to adopt the “plaintiff-friendly foreseeability rule.” Id. at 993. It
18   reasoned that “[r]equiring a product manufacturer to imagine and warn about all of those
19   possible uses—with massive liability looming for failure to correctly predict how its
20   product might be used with other products or parts—would impose a difficult and costly
21   burden on manufacturers, while simultaneously overwarning users.” Id. The Supreme
22   Court also declined to adopt the “defendant-friendly bare-metal defense.” Id. This defense
23   frees a manufacturer from liability if it “did not itself make, sell, or distribute the part or
24   incorporate the part into the product . . . even if the product required incorporation of the
25   part and the manufacturer knew that the integrated product was likely to be dangerous for
26   its intended uses.” Id. The Supreme Court rejected the bare-metal approach, finding that it
27   “goes too far in the other direction.” Id. at 994.
28
                                                   14
                                                                            3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4166 Page 15 of 27



1             Instead, the DeVries court adopted an approach that falls between the two. As
2    previously discussed, it concluded that “a manufacturer does have a duty to warn when its
3    product requires incorporation of a part and the manufacturer knows or has reason to know
4    that the integrated product is likely to be dangerous for its intended uses,” and that under
5    this test, “the manufacturer may be liable even when the manufacturer does not itself
6    incorporate the required part into the product.” Id. at 993–94. Guided in part by “[m]aritime
7    law’s longstanding solicitude for sailors,” the Supreme Court found that requiring a
8    warning under these circumstances is most appropriate. Id. at 995.
9             Against this backdrop, the Court finds that imposing a duty on the manufacturers in
10   this case is consistent with the aforementioned principles and rationale in DeVries. Here,
11   the manufacturers need not imagine all the possible ways that their products might be used
12   with other parts—the Navy told them. Indeed, Defendants concede that the Navy’s
13   specifications required the use of asbestos, and thus, they were aware that their products
14   would be used with asbestos parts. Because of this, the manufacturers in this case knew
15   “the nature of the ultimate integrated product” and given the available literature on the
16   dangers of asbestos, was likely “aware of the risks associated that integrated product.” Id.
17   at 994. As such, there is evidence that Defendants owed Mr. Spurlin a duty to warn, even
18   if they themselves did not incorporate the asbestos into their products. Accordingly, for the
19   foregoing reasons, the Court DENIES Defendants’ motions for summary judgment on this
20   basis.
21                 ii.   Causation
22            Next, Defendants argue that Plaintiffs’ evidence cannot establish causation. The
23   parties do not dispute that Plaintiffs must prove that (1) “he was actually exposed to
24   [Defendants’] asbestos-containing materials” and (2) “such exposure was a substantial
25   contributing factor in causing his injuries.” McIndoe, 817 F.3d at 1174 (citing Lindstrom
26   v. A–C Prod. Liab. Tr., 424 F.3d 488, 492 (6th Cir.2005) 7).
27
28   7
         This case was abrogated on other grounds by DeVries.
                                                        15
                                                                          3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4167 Page 16 of 27



1                           Actual Exposure to Defendants’ Products
2          As to whether Mr. Spurlin was actually exposed to Defendants’ asbestos-containing
3    products, Plaintiffs contend that they have presented eyewitness and expert evidence of
4    actual exposure sufficient to defeat Defendants’ motion for summary judgment on this
5    basis. The Court agrees.
6          Mr. Spurlin’s deposition testimony and Captain Moore’s report details that Mr.
7    Spurlin worked in the fire rooms on the McGinty and the Rowan, that Defendants’ boilers,
8    pumps, valves, and replacement parts were present in those rooms, and that Mr. Spurlin’s
9    task of ongoing maintenance of those products, such as replacing gaskets on the equipment
10   and sweeping the area, resulted in asbestos dust in the air that he breathed. (Doc. Nos.
11   109-21; 111-2.) There is also evidence that replacement kits that Mr. Spurlin used to
12   replace gaskets were unique and specific to the parts being replaced, indicating that the
13   manufacturers themselves supplied the replacement parts.
14         Moreover, Mr. Spurlin’s shipmates, Johnny Eisenman and Joseph Barrell provided
15   further evidence of his exposure. (Doc. Nos. 111-4; 111-5.) Mr. Eisenman confirmed that
16   he and Mr. Spurlin repaired and maintained equipment such as valves and pumps in the
17   fire room, that they worked with gaskets and packing daily, that gasket removal created
18   dust, and that they always worked in dusty conditions. Mr. Barrell similarly testified,
19   reiterating that removing gaskets, included use of scrapers and wire brushes, creating dust
20   that everyone in the fire rooms breathed. Moreover, Mr. Spurlin testified that in the two
21   years he served on the Rowan, every piece of equipment in the boiler room was worked
22   on, and that whether it was him or a shipmate replacing the gaskets, everyone was exposed
23   to the dust due to limited ventilation.
24         Thus, based on the foregoing and construing the evidence in the light most favorable
25   to Plaintiffs, the Court finds that there is sufficient evidence for a reasonable jury to find
26   that Mr. Spurlin was exposed to Defendants’ products. See, e.g., McIndoe, 817 F.3d at 1176
27   (observing that the evidence of exposure was “not especially strong” but concluding that
28
                                                  16
                                                                           3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4168 Page 17 of 27



1    “a jury could determine that McIndoe was exposed to originally installed asbestos, even if
2    it seems unlikely that a jury would do so.”) (emphasis in original).
3                           Substantial Factor in Causing the Injury
4          Having found there to be sufficient evidence of actual exposure, the Court turns to
5    whether any such exposure was a substantial contributing factor to Mr. Spurlin’s injuries.
6    Id. Plaintiffs may satisfy the substantial-factor test by demonstrating that Mr. Spurlin “had
7    substantial exposure to the relevant asbestos for a substantial period of time.” Id. “Evidence
8    of only minimal exposure to asbestos is insufficient.” Id. Rather, “there must be a high
9    enough level of exposure that an inference that the asbestos was a substantial factor in the
10   injury is more than conjectural.” Id. (internal quotation marks and citation omitted).
11         In McIndoe, the Ninth Circuit affirmed the district court’s finding that the plaintiffs
12   did not provide sufficient evidence to show exposure to asbestos for a substantial period of
13   time because, at most, they showed only that “McIndoe was ‘frequently’ present during the
14   removal of insulation” and “present 20–30 times during such removal.” Id. Moreover,
15   because the plaintiffs failed to present evidence of the amount and duration of asbestos
16   exposure, the McIndoe court found that they could not satisfy the substantial-factor test.
17   Id. Mr. Spurlin’s case is distinguishable.
18         Here, Plaintiffs have marshalled more evidence than the plaintiffs in McIndoe. In
19   particular, there is evidence that for the approximately two years that Mr. Spurlin worked
20   as a boiler tender, he was exposed to asbestos dust daily as a result of his work repairing
21   and maintaining all of the equipment in the fire rooms, as well as cleaning and sweeping
22   up the fire room. Unlike Mr. McIndoe, Mr. Spurlin was not present only 20 to 30 times in
23   an area where asbestos dust floated—he worked there (the fire room) every day for two
24   years. As such, this is not a case where Plaintiffs have presented only “a mere showing that
25   defendant’s product was present somewhere at plaintiff’s place of work.” Lindstrom, 424
26   F.3d at 492 (cited with approval by McIndoe, 817 F.3d at 1176).
27         More specifically, Mr. Eisenman’s deposition testimony indicates that he and Mr.
28   Spurlin worked daily to maintain the pumps and hundreds of valves in the fire room, and
                                                  17
                                                                            3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4169 Page 18 of 27



1    that they spent approximately 12 to 16 hours in the fire room each day. (Doc. No. 111-4 at
2    20–21.) Mr. Eisenmann also testified that because of their work with insulation, gaskets,
3    and packing, they worked in dusty conditions “all the time.” (Id. at 36.) Thus, applying
4    basic math, a juror could infer that over the course of his two-year service in the fire room,
5    Mr. Spurlin was exposed to asbestos dust for thousands of hours.
6          As for the amount of exposure, Plaintiffs provided expert testimony indicating that
7    work with asbestos gaskets and packing causes between 0.1 to 10 fibers/cc, with higher
8    levels associated with dustier practices such as air blowout of packing and post-work
9    cleanup. (Doc. Nos. 109-40 at 5; 111-16 at 11–12.) Plaintiffs also presented evidence that
10   removal of a gasket using a wire brush or scraping and sweeping after removal results in
11   exposure to the worker of 1,700,000 to 11,000,000 asbestos fibers 5 microns in length or
12   over, with the possibility of exposure to billions or even trillions of shorter fibers, and that
13   exposure to these fibers can contribute to the development of mesothelioma. (Doc. No.
14   111-17 at 14.)
15         Moreover, Plaintiffs’ causation expert, Dr. Barry Horn, opined that, based on his
16   review of Mr. Spurlin’s medical records, deposition testimony, and Captain Moore’s
17   report, “the work that [Mr. Spurlin] did with gaskets and packing and the work done by
18   other military personnel with gaskets and packing contributed to his risk for the
19   development of mesothelioma.” (Doc. No. 109-22 at 47.) Dr. Horn further opined that Mr.
20   Spurlin “was exposed to asbestos because of work done on equipment manufactured by
21   Crane, Foster Wheeler, DeLaval, Jerguson, and Warren Pumps. These exposures
22   contributed to his risk for the development of mesothelioma.” (Id. at 41.) As such, based
23   on the foregoing evidence, Plaintiffs have shown “a high enough level of exposure that an
24   inference that the asbestos was a substantial factor in the injury is more than conjectural.”
25   McIndoe, 817 F.3d at 1176.
26         Lastly, with respect to product-specific exposure, the Court notes that Mr. Spurlin
27   testified that all of the equipment in the fire room—which as previously discussed
28   contained Defendants’ products—was worked on during his time on the Rowan, and that
                                                   18
                                                                            3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4170 Page 19 of 27



1    whether it was him or a shipmate working on the equipment, the limited ventilation made
2    it such that they all breathed the dust in the air. Moreover, in his deposition, Mr. Spurlin
3    recalled working on Foster Wheeler boilers and associated the name DeLaval with pumps.
4    And although direct evidence is not necessary to defeat summary judgment,
5    Clark-Reliance, Crane, and Warren all point to Mr. Spurlin’s inability to identify their
6    company’s name with the specific product (i.e., gauge glass assembly, valve, or pump)
7    with which he worked. However, because there is evidence that Clark-Reliance’s, Crane’s,
8    and Warren’s products were present in the fire rooms in which Mr. Spurlin served, and that
9    all of the equipment in the fire rooms were worked on during the two years that Mr. Spurlin
10   served, the Court does not find Mr. Spurlin’s inability to match a company’s name with its
11   product to be consequential here. See, e.g., Cabasug v. Crane Co., 989 F. Supp. 2d 1027,
12   1038 (D. Haw. 2013) 8 (“T]he court rejects Defendants’ arguments that Plaintiffs must
13   present direct evidence that Cabasug recalled working on a particular product by the
14   Defendant and recalled the particular vessel upon which it was installed.”).
15            Instead, the Court finds that the expert and deposition evidence that Plaintiffs
16   presented—i.e., that Defendants’ products were in the specific area in which Mr. Spurlin
17   worked for two years, that Mr. Spurlin’s and his shipmates’ daily routine consisted of
18   repairing, maintaining, and cleaning up various equipment in the fire room in dusty
19   conditions, and that such labor exposes a worker to an amount of asbestos fibers that can
20   contribute to the development of mesothelioma—altogether provide a basis upon which “a
21   jury could determine” that the asbestos from Defendants’ products was a substantial
22   contributing factor to his injuries, “even if it seems unlikely that a jury would do so.”
23   McIndoe, 817 F.3d at 1176 (emphasis in original).
24            Thus, for the reasons stated, the Court finds that Plaintiffs have marshalled sufficient
25   evidence to create a triable issue of fact as to whether exposure to Defendants’ products
26   was a substantial factor in causing his injuries. See McIndoe, 817 F.3d at 1174; see
27
28   8
         This case was abrogated on other grounds by DeVries.
                                                        19
                                                                              3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4171 Page 20 of 27



1    generally Hammell v. Air & Liquid Sys. Corp., No. CV1400013MASTJB, 2020 WL
2    5107478, at *7 (D.N.J. Aug. 31, 2020) (“[T]he question of substantiality is one of degree
3    normally best left to the factfinder.”) (internal quotation marks and citation omitted).
4    Accordingly, the Court DENIES Defendants’ motions for summary judgment on this
5    basis.
6                iii.   Government Contractor Defense
7             Turning to Defendants’ motion for summary judgment based on the government
8    contractor defense, Defendants have the burden of showing the absence of a genuine
9    dispute as to any material fact regarding whether they are entitled to the defense. To prevail
10   on a government contractor defense, Defendants must show that “(1) the United States
11   approved reasonably precise specifications; (2) the equipment conformed to those
12   specifications; and (3) the supplier warned the United States about the dangers in the use
13   of the equipment that were known to the supplier but not to the United States.” Boyle v.
14   United Techs. Corp., 487 U.S. 500, 512 (1988).
15            At a minimum, Plaintiffs have presented a triable issue on whether “the supplier
16   warned the United States about the dangers in the use of the equipment that were known
17   to the supplier but not to the United States.” Id. There is no evidence that Defendants
18   warned the United States about asbestos hazards in the use of their equipment. And as
19   previously discussed, there are triable issues as to whether Defendants knew more about
20   the dangers of their equipment than did the United States. See supra § III.A.i.2, 3. See also
21   Willis v. BW IP Int’l Inc., 811 F. Supp. 2d 1146, 1157 (E.D. Pa. 2011) (finding the same in
22   an asbestos multidistrict litigation).
23            To be sure, Defendants presented evidence that the Navy has known that asbestos
24   could lead to pulmonary disease since the 1920s and prescribed guidance for the prevention
25   of asbestos exposure in the 1940s. However, the evidence also shows that the Navy relied
26   on the erroneous Fleischer–Drinker Report, which indicated that working with asbestos
27   insulation aboard naval vessels “is not a dangerous occupation,” and that the Navy did not
28   consider asbestos gaskets and packing to be hazardous during this time. (Doc. No. 109-11
                                                  20
                                                                           3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4172 Page 21 of 27



1    at 17.) Moreover, contrary to Defendants’ argument that the Navy was the premier
2    authority on asbestos hazards, there is evidence that the National Safety Council was
3    informing its members, which included Crane, that asbestos “is generally recognized as a
4    cause of severe pulmonary injury” (Doc. No. 111-27 at 9), and that “[i]f you can see the
5    dust, you know it to be a terrific hazard.” (Doc. Nos. 111-28 at 5.) Additionally, there is
6    evidence that by May 1968 there was “mounting clinical evidence” that asbestos was a
7    contributing factor to rising deaths due to diseases like mesothelioma, (Doc. No. 111-29 at
8    2), and that in the same year, “the Navy came under scrutiny for its handling of
9    asbestos-related issues.” (Doc. No. 109-11 at 28.)
10          As such, the evidence gives rise to a reasonable inference that Defendants knew
11   more about the dangers of their products than did the United States. See Boyle, 487 U.S. at
12   512. Consequently, there being a genuine dispute of material fact with respect to at least
13   one of the elements under Boyle, the Court finds that Defendants are not entitled to
14   summary judgment based on a government contractor defense. 9 Accordingly, the Court
15   DENIES Defendants’ motion for summary judgment on this basis.
16              iv.    Loss of Consortium and Punitive Damages
17          Lastly, Defendants argue that pursuant to Miles v. Apex Marine Corp., 498 U.S. 19
18   (1990), Plaintiffs’ claims for loss of consortium and punitive damages are non-pecuniary
19   losses that are not available under maritime law. Plaintiffs assert that Miles should not be
20   interpreted so broadly, and that they are not precluded from seeking non-pecuniary losses.
21   The Court agrees with Defendants.
22          In Miles, a mother of a seaman, who died from injuries aboard the defendants’ vessel,
23   pursued a claim for loss of society under general maritime law. In deciding whether she
24   could recover damages for loss of society under general maritime law, the Supreme Court
25
26
     9
       Because the Court finds a genuine dispute of material fact as to the third prong of the Boyle test, the
27   Court need not consider the first and second prongs to conclude that Defendants are not entitled to
     summary judgment. The Court, however, will later consider the first and two prongs as it relates to
28   Plaintiffs’ cross-motion for summary judgment on this defense.
                                                      21
                                                                                   3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4173 Page 22 of 27



1    considered the damages available under wrongful death actions pursuant to the Jones Act
2    and the Death on the High Seas Act (DOHSA). Observing that Congress chose to limit
3    recovery under those statutes to pecuniary loss, and recognizing the “value of uniformity,”
4    the Supreme Court held that there is “no recovery for loss of society in a general maritime
5    action for the wrongful death of a Jones Act seaman.” Id. at 33. The Miles court further
6    noted that it was “restoring[ing] a uniform rule applicable to all actions for the wrongful
7    death of a seaman, whether under DOHSA, the Jones Act, or general maritime law.” Id.
8          Then, in Atlantic Sounding Co. v. Townsend, 557 U.S. 404 (2009), the Supreme
9    Court held that an injured seaman is not precluded from recovering punitive damages for
10   his employer’s willful failure to pay maintenance and cure. 557 U.S. at 407. In so holding,
11   the Supreme Court reasoned that “[h]istorically, punitive damages have been available and
12   awarded in general maritime actions, including some in maintenance and cure” and found
13   “that nothing in Miles or the Jones Act eliminates that availability.” Id.
14         After Townsend, the Supreme Court considered whether punitive damages are
15   available in unseaworthiness actions in The Dutra Group v. Batterton, 139 S. Ct. 2275
16   (2019). Synthesizing the principles from its prior rulings in Miles and Townsend, the
17   Batterton court reasoned: “because there is no historical basis for allowing punitive
18   damages in unseaworthiness actions, and in order to promote uniformity with the way
19   courts have applied parallel statutory causes of action, we hold that punitive damages
20   remain unavailable in unseaworthiness actions.” Batterton, 139 S. Ct. at 2278. The
21   Supreme Court noted that despite punitive damages being a well-established part of the
22   common law, the plaintiff presented “no decisions from the formative years of the personal
23   injury unseaworthiness claim in which exemplary damages were awarded.” Id. at 2284.
24   The Batterton court therefore found that “unlike maintenance and cure, unseaworthiness
25   did not traditionally allow recovery of punitive damages.” Id.
26         Applying the rationale in the aforementioned cases, the relevant question before the
27   Court is whether Plaintiffs have presented historical evidence that non-pecuniary losses
28   such as punitive damages and loss of consortium have been traditionally recoverable under
                                                  22
                                                                           3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4174 Page 23 of 27



1    a general maritime law negligence action, and would not offend Miles’s command that
2    federal courts should “promote ‘a uniform rule applicable to all actions’ for the same injury,
3    whether under the Jones Act or the general maritime law.” Batterton, 139 S. Ct. at 2285
4    (quoting Miles, 498 U.S. at 33). Plaintiffs have presented no such evidence.
5          Instead, they generally assert that the common-law tradition of punitive damages
6    extends to maritime claims and therefore “are manifestly recoverable in this case.” (Doc.
7    No. 111 at 37.) As such, much like the plaintiff in Batterton, Plaintiffs have not pointed to
8    any decision in the formative years of maritime negligence claims in which punitive
9    damages were awarded. Batterton, 139 S. Ct. at 2284. Therefore, just as the Supreme Court
10   found “the absence of historical evidence to support punitive damages” for
11   unseaworthiness claims to be consequential to its holding in Batterton, the Court finds the
12   absence of the same evidence with respect to negligence claims similarly consequential
13   here. Id. at 2285.
14         Moreover, the Court finds that Miles’ command to promote “a uniform rule
15   applicable to all actions for the same injury, whether under the Jones Act or the general
16   maritime law” further supports not expanding the recoverable damages to non-pecuniary
17   losses. Id. (quoting Miles, 498 U.S. at 33). Although Plaintiffs do not bring a case under
18   the Jones Act, it is a statutory cause of “action for compensatory damages, on the ground
19   of negligence.” Id. As such, the Jones Act is a parallel statutory scheme that provides an
20   appropriate benchmark in considering whether non-pecuniary losses are allowable here.
21   See id. at 2278. Notably, the Supreme Court has “observed that the Jones Act limits
22   recovery to pecuniary loss,” and that “Federal Courts of Appeals have uniformly held that
23   punitive damages are not available under the Jones Act.” Id. at 2285 (internal quotation
24   marks and citations omitted). Thus, the Court finds that adopting the rule urged by
25   Plaintiffs would be contrary to the command for uniformity between rules governing the
26   same injury, whether under the Jones Act or under the general maritime law. See id.
27         There being no evidence that punitive damages were traditionally awarded in
28   maritime negligence cases, coupled with the observation that a parallel statutory scheme
                                                  23
                                                                           3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4175 Page 24 of 27



1    does not allow for recovery of non-pecuniary losses, the Court finds that Plaintiffs’ claims
2    for punitive damages and loss of consortium are unavailable. See Batterton, 139 S. Ct. at
3    2283 n.6 (“Absent a clear historical pattern, Miles commands us to seek conformity with
4    the policy preferences the political branches have expressed in legislation.”) (full internal
5    citation omitted); see also Smith v. Trinidad Corp., 992 F.2d 996, 996 (9th Cir. 1993)
6    (holding that loss of consortium is not available under the Jones Act or general admiralty
7    law). Accordingly, the Court GRANTS Defendants’ motion for summary judgment on this
8    basis.
9             B.     Plaintiffs’ Cross-Motion for Summary Judgment
10            Having considered Defendants’ omnibus motion for summary judgment, the Court
11   turns to Plaintiffs’ cross-motion for summary judgment on Defendants’ government
12   contractor defense, sophisticated user defense, and superseding cause defense. (Doc. No.
13   111). The Court discusses each in turn.
14                  i.   Government Contractor Defense
15            As to Plaintiffs’ cross-motion for summary judgment on Defendants’ government
16   contractor defense, the Court finds that Defendants have presented sufficient evidence to
17   create a genuine issue of fact as to each element of the defense. The Court reiterates that
18   with respect to the third prong of the Boyle test, Defendants presented evidence that the
19   Navy was aware of asbestos dangers since the 1920s and had, over time, implemented
20   protocols to prevent asbestos exposure. See supra § III.A.iii. With respect to the first and
21   second prongs under Boyle, Defendants also provided expert reports to support their
22   contention that the Navy reviewed and approved Defendants’ equipment manuals.
23   Consequently, the Court finds that Defendants have presented evidence from which a jury
24   could reasonably infer that they have established a government contractor defense. See
25   Boyle, 487 U.S. at 512. Accordingly, the Court DENIES Plaintiffs’ cross-motion for
26   summary judgment on this affirmative defense.
27                 ii.   Sophisticated User Defense
28            Next, Plaintiffs request that the Court grant them summary judgment on Defendants’
                                                  24
                                                                          3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4176 Page 25 of 27



1    “sophisticated user” defense. The parties’ briefings, however, appear to raise issues
2    concerning the sophisticated purchaser defense. As a district court has noted, “[t]hese
3    defenses have been recognized under a variety of circumstances, and courts have at times
4    referred to these terms interchangeably and/or inconsistently.” Cabasug v. Crane Co. II,
5    988 F. Supp. 2d 1216, 1219 (D. Haw. 2013) (citation omitted). Taking the parties’ lead,
6    the Court considers whether the sophisticated purchaser defense applies in this case. 10
7           Under the sophisticated purchaser defense, manufacturers or suppliers of a product
8    are absolved for liability caused to an ultimate end-user (here, Mr. Spurlin) “if they
9    establish that they: (1) knew that an intermediary (i.e., the Navy) was aware of the dangers
10   of asbestos, and (2) reasonably concluded that the intermediary would provide warnings to
11   its employees.” Id. In support of their motion, Plaintiffs cite the asbestos MDL court’s
12   decision in Mack v. Gen. Elec. Co., 896 F. Supp. 2d 333, 339–43 (E.D. Pa. 2012). There,
13   the court thoughtfully examined existing jurisprudence and maritime policy considerations
14   and held that “the ‘sophisticated purchaser’ defense is not available under maritime law in
15   cases involving asbestos.” Id. at 343. The Court sees no reason why this conclusion should
16   not apply in this case, and Defendants offer none.
17          Moreover, in Cabasug II, a district court granted the plaintiffs’ motion for summary
18   judgment on the defendants’ sophisticated purchaser defense, noting that “although
19   Defendants have presented reams of evidence regarding the Navy’s knowledge of the
20   dangers of asbestos, they have presented no evidence that Defendants (1) provided any
21   warnings to the Navy regarding asbestos; (2) determined the Navy’s knowledge of the
22   dangers of asbestos; or (3) determined or otherwise reasonably concluded that the Navy
23   would provide warnings to its employees regarding the dangers of asbestos.” 988 F. Supp.
24
25   10
       In any event, the Court notes that under the sophisticated user defense, manufacturers or suppliers of a
26   product bear the burden of showing that the ultimate end-user of the product (here, Mr. Spurlin) was a
     “sophisticated” user of the product. Cabasug II, 988 F. Supp. 2d at 1219. To the extent that the parties
27   dispute whether this defense applies in this case, the Court finds that Defendants have not presented
     evidence that Mr. Spurlin, who was a teenager at the time of his service and testified that he was never
28   given asbestos warning by the Navy, would be considered a “sophisticated user.”
                                                        25
                                                                                   3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4177 Page 26 of 27



1    2d at 1228. The same is true in this case.
2          Accordingly, the Court GRANTS Plaintiffs’ motion for summary judgment on
3    Defendants’ sophisticated purchaser defense.
4              iii.   Superseding Cause Defense
5          Finally, Plaintiffs request the Court to grant them summary judgment on Defendants’
6    superseding cause defense. “The doctrine of superseding cause is applied where the
7    defendant’s negligence in fact substantially contributed to the plaintiff’s injury, but the
8    injury was actually brought about by a later cause of independent origin that was not
9    foreseeable.” Exxon Co., U.S.A. v. Sofec, Inc., 517 U.S. 830, 837 (1996) (alterations
10   omitted) (quoting 1 T. Schoenbaum, Admiralty and Maritime Law § 5-3, pp. 165-166 (2d
11   ed. 1994)).
12         Defendants assert that “the continuous and intervening breaches of the duties by the
13   U.S. Navy severed the causal chain between any alleged negligence of Defendants and
14   Plaintiff’s exposure” and that “[t]he evidence will show that the absence of product
15   warnings had no effect on Plaintiff’s exposure.” (Doc. No. 112 at 37.) Plaintiffs argue that
16   Defendants have not presented evidence that the Navy’s failure to warn was foreseeable.
17   The Court, however, is not convinced by Plaintiffs’ assertion that there is a lack of evidence
18   regarding the Navy’s activities relevant to a superseding cause theory. The Court also notes
19   that the record contains evidence, including Mr. Spurlin’s history of smoking and
20   post-Navy employment, which may also give rise to a superseding cause defense. (Doc.
21   No. 109-22 at 21–23.) Accordingly, the Court finds that there is a triable issue on this
22   defense and therefore DENIES Plaintiffs’ motion on this basis.
23   //
24   //
25   //
26   //
27   //
28   //
                                                  26
                                                                           3:19-cv-02049-AJB-AHG
 Case 3:19-cv-02049-AJB-AHG Document 130 Filed 05/07/21 PageID.4178 Page 27 of 27



1    IV.   CONCLUSION
2          In sum, the Court GRANTS IN PART and DENIES IN PART Defendants’
3    omnibus motion for summary judgment. (Doc. No. 105.) Specifically, the Court GRANTS
4    Tate’s motion for summary judgment, and GRANTS Defendants’ motion for summary
5    judgment on Plaintiffs’ loss of consortium and punitive damages claims. Because there are
6    genuine disputes of material fact as to a duty to warn and causation with respect to
7    Clark-Reliance, Crane, Foster Wheeler, IMO, and Warren, the Court DENIES these
8    defendants’ motion for summary judgment on these issues. The Court also DENIES their
9    motion for summary judgment on the government contractor defense.
10         Furthermore, the Court GRANTS IN PART and DENIES IN PART Plaintiffs’
11   cross-motion for summary judgment. (Doc. No. 111.) In particular, the Court GRANTS
12   Plaintiffs’ motion for summary judgment on the sophisticated purchaser defense, and
13   DENIES it with respect to the government contractor and superseding cause defenses.
14         IT IS SO ORDERED.
15   Dated: May 7, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                27
                                                                       3:19-cv-02049-AJB-AHG
